FILE COPY




                                   No. 07-12-0387-CR

Tawona Sharmin Riles                        §      From the 108th District Court
 Appellant                                           of Potter County
                                            §
v.                                          §      April 24, 2013
The State of Texas                          §      Opinion by Chief Justice Quinn
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated April 24, 2013, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo